Case 4:21-cv-00154-SDJ-KPJ Document 21 Filed 03/23/21 Page 1 of 3 PageID #: 259




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  AL M. WILLIAMS,                                 §
                                                  §
        Plaintiff,                                §
                                                  §
  v.                                              §
                                                  §      Civil Action No. 4:21-cv-154-SDJ-KPJ
  LADERA APARTMENTS, et al.,                      §
                                                  §
        Defendants.                               §
                                                  §
                                                  §

                                              ORDER

        Pending before the Court is Plaintiff Al M. Williams’ (“Plaintiff”) Motion for Appointment

 of Counsel to Brief the Complex Issues or in Alternative Extension of Time to Seek Counsel (the

 “Motion”) (Dkt. 19). The Motion explains the issues in this case “are of such complex nature

 requiring skilled advocacy on a Supreme Court level,” and that Plaintiff cannot comply with the

 Court’s expedited briefing schedule. See id. The Motion requests counsel be appointed for the

 evidentiary hearing on the preliminary injunction, to be heard this week on Wednesday, March 24,

 2021, or, in the alternative, provide Plaintiff twenty-eight (28) days to find counsel and conduct

 further research. See id.

        As the Court noted during two separate telephonic hearings, there is no automatic right to

 counsel in civil cases. See Minute Entries for March 11 and 12, 2021; see also Ulmer v. Chancellor,

 691 F.2d 209, 212–13 (5th Cir. 1982). In civil matters, a federal court has discretion to appoint

 counsel if exceptional circumstances exist and if doing so would advance the proper administration

 of justice. See id. Factors to consider include (1) the type and complexity of the case, (2) whether

 an indigent party is capable of adequately presenting his case, (3) whether an indigent party is in



                                                  1
Case 4:21-cv-00154-SDJ-KPJ Document 21 Filed 03/23/21 Page 2 of 3 PageID #: 260




 a position to adequately investigate the case, and (4) whether the evidence will consist, in large

 part, of conflicting testimony “so as to require skill in the presentation of evidence and in cross

 examination.” Ulmer, 691 F.2d at 213 (citations omitted).

        Here, the Court does not discern exceptional circumstances warranting the appointment of

 counsel. The Court agrees with Plaintiff that the primary legal question before the Court is

 complex. However, the underlying facts are straightforward and largely undisputed: Plaintiff is an

 unauthorized occupant in an apartment unit, and Plaintiff wishes to enjoin Defendants from

 executing a writ of possession. Plaintiff will have to conduct little investigation, if any, into his

 case and Plaintiff can adequately present his evidence before the Court. Further, these facts do not

 indicate the evidentiary hearing will consist of conflicting testimony that would require skill in

 presenting evidence and cross examination.

        Timing considerations also make it impracticable to appoint counsel at this time, as the

 TRO expires this Friday, March 26, 2021, and the Second CDC Moratorium expires on

 Wednesday, March 31, 2021. See Dkt. 15; 86 Fed. Reg. 8,020. If the CDC extends its moratorium,

 the Court will reconsider the issue of appointing counsel. For purposes of the evidentiary hearing

 and the motion for a preliminary injunction, the Court exercises its discretion and denies Plaintiff’s

 request for appointment of counsel.

        The Court further denies Plaintiff’s request for an extension of time. Because of the TRO’s

 imminent expiration, the Court cannot grant an extension of time to retain counsel prior to ruling

 on Plaintiff’s prayer for a preliminary injunction, unless both parties agree to continue the TRO

 for such period of time.




                                                   2
    Case 4:21-cv-00154-SDJ-KPJ Document 21 Filed 03/23/21 Page 3 of 3 PageID #: 261

.

            Accordingly, the Court finds Plaintiff’s Motion (Dkt. 19) is hereby DENIED WITHOUT

     PREJUDICE. The in-person evidentiary hearing on the preliminary injunction, currently

     scheduled for Wednesday, March 24, 2021, at 11:30 a.m., shall proceed.

             So ORDERED and SIGNED this 23rd day of March, 2021.




                                                ____________________________________
                                                KIMBERLY C. PRIEST JOHNSON
                                                UNITED STATES MAGISTRATE JUDGE




                                                  3
